[Cite as In re Staten, 2011-Ohio-4321.]


                                              Court of Claims of Ohio
                                                 Victims of Crime Division
                                                                        The Ohio Judicial Center
                                                              65 South Front Street, Fourth Floor
                                                                           Columbus, OH 43215
                                                                   614.387.9860 or 1.800.824.8263
                                                                              www.cco.state.oh.us



IN RE: BRODY D. STATEN

BRODY D. STATEN

SHARON G. STATEN

            Applicants


 Case No. V2011-60051

Commissioners:
Susan G. Sheridan, Presiding
William L. Byers IV
E. Joel Wesp

ORDER OF A THREE-
COMMISSIONER PANEL

          {1}On July 19, 2010, the applicant, Sharon Staten, filed a compensation
application on behalf of her son Brody Staten. The applicant alleges that Brody was a
victim of an assault which occurred on May 8, 2010. On September 28, 2010, the
Attorney General issued a finding of fact and decision denying the applicant’s claim for
an award of reparations, since the applicant failed to prove by a preponderance of the
evidence that Brody Staten was a victim of criminally injurious conduct. On October
28, 2010, the applicant submitted a request for reconsideration. On December 27,
2010, the Attorney General rendered a Final Decision finding no reason to modify its
initial decision. On January 18, 2011, the applicant filed a notice of appeal from the
December 27, 2010 Final Decision of the Attorney General. Hence, a hearing was held
before this panel of commissioners on April 20, 2011 at 12:10 P.M.
          {2}Neither the applicant, Sharon Staten, nor Brody Staten attended the hearing.
Assistant Attorney General Megan Hanke appeared on behalf of the state of Ohio.
          {3}The Attorney General made a brief statement for the panel’s consideration.
The Attorney General related that the applicant’s compensation application had been
Case No. V2011-60051                        - 2 -                                    ORDER


denied since the applicant failed to prove, by a preponderance of the evidence, that
Brody Staten was a victim of criminally injurious conduct.          The police investigation
conducted by the Tallmadge Police Department revealed that Mr. Staten was found
lying in a parking lot with a head injury and in a very intoxicated state. Mr. Staten was
unable to inform police as to how he sustained his injuries. Mr. Staten’s injuries were
the result either of a fall or an assault. Accordingly, there was insufficient evidence
presented to allow the Attorney General to determine whether Mr. Staten’s injuries were
the result of criminally injurious conduct. Therefore, the Attorney General asserts that
its Final Decision should be affirmed. Whereupon, the hearing was concluded.
         {4}R.C. 2743.51(C)(1) in pertinent part states:
         “(C) ‘Criminally injurious conduct’ means one of the following:
         “(1) For the purposes of any person described in division (A)(1) of this section,
         any conduct that occurs or is attempted in this state; poses a substantial threat
         of personal injury or death; and is punishable by fine, imprisonment, or death,
         or would be so punishable but for the fact that the person engaging in the
         conduct lacked capacity to commit the crime under the laws of this state.”
         {5}The applicant must prove criminally injurious conduct by a preponderance of
the evidence. In re Rios (1983), 8 Ohio Misc. 2d 4.
         {6}Black’s Law Dictionary Sixth Edition (1990) defines preponderance of the
evidence as: “evidence which is of greater weight or more convincing than the evidence
which is offered in opposition to it; that is, evidence which as a whole shows that the
fact sought to be proved is more probable than not.”
         {7}Black’s Law Dictionary Sixth Edition (1990) defines burden of proof as: “the
necessity or duty of affirmatively proving a fact or facts in dispute on an issue raised
between the parties in a cause. The obligation of a party to establish by evidence a
requisite degree of belief concerning a fact in the mind of the trier of fact or the court.”
         {8}The applicant must produce evidence which furnishes a reasonable basis for
sustaining her claim.     If the evidence furnishes a basis for only a guess, among
Case No. V2011-60051                                       - 3 -                            ORDER


different possibilities, as to any essential issue in the case, she fails to sustain the
burden as to such issue. Landon v. Lee Motors, Inc. (1954), 161 Ohio St. 82.
            {9}From review of the case file and upon full and careful consideration of the
statement presented at the hearing, we find the applicant has failed to prove by a
preponderance of the evidence that Brody Staten was a victim of criminally injurious
conduct.        It is unknown how he sustained his injury and accordingly, the Attorney
General’s Final Decision of December 27, 2010 must be affirmed.
            IT IS THEREFORE ORDERED THAT
            {10}1)         The December 27, 2010 decision of the Attorney General is
AFFIRMED;
            {11}2) This claim is DENIED and judgment is rendered for the state of Ohio;
            {12}3) Costs are assumed by the court of claims victims of crime fund.




                                                             _______________________________________
                                                             SUSAN G. SHERIDAN
                                                             Presiding Commissioner



                                                             _______________________________________
                                                             WILLIAM L. BYERS IV
                                                             Commissioner



                                                             _______________________________________
                                                             E. JOEL WESP
                                                             Commissioner

ID #I:\VICTIMS\2011\60051\V2011-60051 Staten.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Summit County Prosecuting Attorney and to:
Filed 5-27-11
Case No. V2011-60051            - 4 -   ORDER


Jr. Vol. 2278, Pgs. 191-194
Sent to S.C. Reporter 8-26-11